Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

GREEN ENDEAVORS, INC, and its subsidiaries, (Landis Salons Inc., Landis Salons
II, Inc., and Landis Experience Center LLC) referred to in this Contract as
Employer, hereby employs Richard Surber, referred to in this Contract as
Employee, who is currently employed by the Employer and each party desires to
amend and restate the terms and conditions of such employment;

 

NOW THEREFORE, in consideration of the premises hereof and of the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.Employment and Term of Employment.  The Employer hereby agrees to employ the
Employee and the Employee hereby agrees to serve the Employer, on the terms and
conditions set forth herein for the period commencing January 1, 2017 and
expiring on December 31, 2021, provided that this Contract shall be
automatically renewed for five additional one-year terms unless either party
gives written notice to the contrary at least thirty (30) days prior to the date
of termination. 

2.Duties of Employee.  Employee shall perform such duties and responsibilities
as are assigned to Employee by Employer and its Board of Directors.  The
Employee shall serve as the President of the Employer and shall have such powers
and duties as are customarily associated with such a position.  Employee shall
devote sufficient time to Employer to conduct the business of Employer.  The
expenditure of reasonable amounts of time by Employee for personal, charitable
or professional activities shall not be a breach of this Agreement, and are not
contrary to the business or other interests of the Employer.  Employee shall use
his best efforts to advance the best interests of the Employer. 

Compensation.  (a)   Base Salary.  As compensation for services rendered
pursuant to this Contract, Employee shall receive a base salary of $150,000 per
year, this compensation shall be paid in regular installments, not less often
than semi-weekly in accordance with the payroll policies of the Employer, during
the term of employment.  Nothing herein shall preclude the parties from mutually
agreeing to compensation in excess of that set forth above for all or any part
of the term, or any extension hereof.

--------------------------------------------------------------------------------

1 of 5

--------------------------------------------------------------------------------

3.Reimbursement of Business Expenses.  Employee is authorized to incur
reasonable business expenses in conducting the business of Employer.  Employer
may from time to time adopt policies and procedures specifying the nature and
amount of expenses that will be considered reasonable, and the statements
contained in such policies and procedures shall be considered conclusive as to
such matters.  Employer will reimburse Employee for such actual, out of pocket
expenses, upon the Employee’s presentation and itemized account of such expenses
in the form required by the then properly adopted policies and procedures of
Employer. 

4.Employee Benefits.  During the term hereof, Employee shall be entitled to
participate in all employee plans from time to time made available to employees
of Employer, including any retirement plan, profit sharing plan, group life,
health, disability or accident insurance plan, vacation, sick leave, or other
benefit plan on the same basis as other employees in similar positions. 

5.Representations and Warranties of Employee.  Employee represents and warrants
to Employer that:  (a) Employee is under no contractual or other restriction or
obligation compliance with which is inconsistent with the execution of this
Agreement, the performance of Employee’s obligation hereunder, or the other
rights of the Employer hereunder, and (b) Employee has no physical or mental
disability that would hinder the performance of Employee’s obligations under
this Agreement. 

6.Confidential Information.  Employee acknowledges that in the course of
employment by Employer, Employee will receive certain confidential information
belonging to Employer which Employer desires to protect as confidential.  For
the purposes of this Agreement, the term “confidential information” shall mean
customer lists, employee lists and any other information of any nature and in
any form which at the time is not generally known to those persons engaged in
business similar to that conducted by Employer.  Employee agrees that such
information is confidential and that he will not reveal such information to
anyone other than officers, directors, and employees of Employer or remove such
information from the Employer’s place of business.  Upon termination of
employment for any reason whatsoever, whether or not in breach of this
Agreement, Employee shall surrender to Employer all papers, documents and other
property of Employer. 

7.Obligation of Loyalty to Employer.  During the term of employment by Employer,
Employee agrees that he will not:  (a) Make a statement or perform any act
intended to advance an interest of any existing or prospective competitor of the
Employer in any way; that will or may injure the Employer in any way; or solicit
or encourage any other  

--------------------------------------------------------------------------------

2 of 5

--------------------------------------------------------------------------------

employee of Employer to do any such act;  (b)  Inform any existing or potential
customer, supplier or creditor of the Employer that Employee intends to resign;
or make any statement or do any act intended to cause any existing or potential
customer, supplier or creditor of Employer to learn of Employee’s intention to
resign; or (c)  Discuss with any existing or potential customer, supplier or
creditor of the Employer the present or future availability of services provided
by a business that competes with or where such services are competitive with
services that the Employer provides.

8.Agreement Not to Compete.  (a)  Scope of Agreement Not to Compete.  Employee
hereby agrees that during the term of this Agreement, and for twelve (12) months
thereafter, Employee will not, directly or indirectly, be employed by, or
provide consulting, advise or services to, any business, individual, firm,
partnership or corporation, other than Employer herein, which is engaged in the
same or similar type business as Employer.  Employer and Employee acknowledge
and agree that the geographic scope of this covenant is within ten miles of any
existing or operating salon of the Employer, for the time period set forth
herein, in recognition of the market served by Employer.  (b)  Consideration for
Agreement Not to Compete.  Employer and Employee recognize and agree that the
total consideration provided for herein, including in particular the bonus
rights held by Employee, are held or paid, in part, to Employee in consideration
of this agreement not to compete, and that if this agreement not to compete were
not a part of this Agreement, such rights would not be granted herein.  (c)
 Survival of Agreement Not to Compete After Termination of This Agreement.  This
Agreement not to compete shall survive the termination, whether for cause or for
expiration of its term, of this Agreement.  (d)  Enforcement of Agreement Not to
Compete.  In the event of a breach of the agreement not to compete by Employee,
Employer may pursue any and all remedies available to it under law or equity.
 Employee agrees and acknowledges that a breach of the agreement not to compete
by Employee will result in continuing and irreparable harm to Employer for which
there would be no adequate remedy at law, and that injunctive relief would be
appropriate. 

9.Termination of Employment for Cause.  (a)  Basis for Termination for Cause.
 Employer may terminate employment of Employee under this provision if any of
the following occur:  (1) The death of Employee;  (2) the Employee becomes, in
good faith opinion of the Employer, physically or mentally disabled, for a
period of more than thirty (30) consecutive days, or for a period of more than
sixty (60) days in the aggregate during a twelve (12) month period, to perform
his duties on a full time basis; (3)  Employee  

--------------------------------------------------------------------------------

3 of 5

--------------------------------------------------------------------------------

breaches any material provision of this Contract;  (4)  Employee misappropriates
any funds or property of Employer;  (5) Employee fails or refuses to comply with
the policies, standards or regulations of Employer; or (6)  Employee engages in
conduct, even if not in connection with the performance of his duties hereunder,
which would result in serious prejudice to the interests of Employer if he were
retained as an employee.  (b) Statement of Termination for Cause.  In the event
of termination for cause pursuant to this provision, Employer shall give a
written statement to Employee, specifying the event causing such termination,
and the termination will be immediately effective.  (c)  Compensation upon
Termination for Cause.  In the event of a termination for cause pursuant to the
provisions above, This Agreement shall be wholly terminated and Employee shall
not be entitled to any further compensation or other benefits provided for
herein, and shall not be entitled to severance pay.  However, any of the
provisions of this Agreement relating to activities and conduct after the end of
the employment relationship between Employer and Employee shall remain in full
force and effect, and be enforceable as provided for herein.  Nothing herein
shall be construed as a limitation on the ability of the Employer to dismiss the
Employee without cause at the sole discretion of the Employer.

10.Severance Payments:  In the event that employment is terminated for any
reason not including malfeasance by the Employee, Employer shall pay Employee
the sum of $10,000 per month for a period of 18 months. 

11.Notices.  All notices or other communications pursuant to this contract may
be given by personal delivery, or by certified mail, addressed to the home
office of Employer or to the last known address of Employee.  Notices given by
personal delivery shall be deemed given at the time of delivery, and notices
sent by certified mail shall be deemed given when deposited with the U.S. Post
Office. 

12.Entirety of Agreement.  This Contract contains the entire understanding of
the parties and all of the covenants and agreements between the parties with
respect to the employment. 

13.Governing Law.  This contract shall be construed and enforce in accordance
with, and governed by, the laws of the State of Utah.  Each of the parties
hereto specifically consent to the jurisdiction of the State Courts located in
the County of Salt Lake, State of Utah. 

14.Assignment.  This Agreement shall not be assignable by Employee.  A change in
ownership of the Employer shall not affect the validity of the Agreement.  In
the event of a future disposition of the properties and businesses of Employer
by merger, consolidation, sale of assets, or otherwise, then the Employer may
assign the Agreement  

--------------------------------------------------------------------------------

4 of 5

--------------------------------------------------------------------------------

and all of its rights and obligations to the acquiring or surviving entity;
provided that such entity shall assume all of the obligations of Employer
hereunder.

 

In Witness Whereof, the parties have executed this Agreement as of the         
day of January, 2017.

 

EMPLOYEE:  Richard Surber, personally and individually

 

 

 /s/ Richard Surber. 

 

 

EMPLOYER:  Green Endeavors, Inc.

 

By: /s/ Logan C. Fast

Logan C. Fast, Vice-President 

 

Landis Salons Inc.

 

/s/ Logan C. Fast

By:  Logan C, Fast, Vice President

 

Landis Salons II, Inc.

 

_/s/ Logan C. Fast

By:  Logan C. Fast, Vice President

 

Landis Experience Center, LLC.

 

/s/ Logan C. Fast

By:  Logan C. Fast, Manager

--------------------------------------------------------------------------------

5 of 5